                                                            Case 2:18-cv-01786-RFB-PAL Document 16 Filed 10/10/18 Page 1 of 2



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                       UNITED STATES DISTRICT COURT
                                                       8
                                                                                               DISTRICT OF NEVADA
                                                       9
                                                           MONIKA CASTRONOVA,                                )   Case No. 2:18-cv-01786-GMN-PAL
                                                      10                                                     )
                                                                                                             )   STIPULATION OF EXTENSION OF
                                                      11                               Plaintiff,            )
                                                                                                             )   TIME FOR DEFENDANT EQUIFAX
                                                      12   vs.                                               )   INFORMATION SERVICES LLC TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             )   FILE ANSWER
                                                                                                             )
Snell & Wilmer




                                                      13   CREDIT ONE BANK; PENNYMAC LOAN
                    Las Vegas, Nevada 89169




                                                                                                             )   (FIRST REQUEST)
                                                           SERVICES LLC; WELLS FARGO DEALER                  )
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           SERVICES; EXPERIAN INFORMATION                    )
                               L.L.P.




                                                      15   SOLUTIONS, INC.; EQUIFAX                          )
                                                           INFORMATION SERVICES LLC; AND                     )
                                                                                                             )
                                                      16   TRANS UNION LLC,                                  )
                                                                                                             )
                                                      17                               Defendants.           )
                                                      18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      21   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      22   answer, move or otherwise respond to the Complaint in this action is extended from October 10,
                                                      23   2018 through and including October 24, 2018. Plaintiff and Equifax are actively engaged in
                                                      24   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
                                                      25   discussions.
                                                      26   ///
                                                      27   ///
                                                      28
                                                           Case 2:18-cv-01786-RFB-PAL Document 16 Filed 10/10/18 Page 2 of 2



                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 10th day of October, 2018.
                                                       3                                                            SNELL & WILMER LLP
                                                       4
                                                                                                                By: /s/ Bradley Austin
                                                       5                                                            Bradley T. Austin
                                                                                                                    Snell & Wilmer, LLP
                                                       6
                                                                                                                    3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                            Las Vegas, NV 89169
                                                                                                                    Tel: 702-784-5200
                                                       8                                                            Fax: 702-784-5252
                                                                                                                    Email: baustin@swlaw.com
                                                       9

                                                      10                                                            Attorneys for Defendant
                                                                                                                    Equifax Information Services, LLC
                                                      11
                                                                                                                    No opposition
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                    /s/ Shaina Plaksin
Snell & Wilmer




                                                      13                                                            Shaina R. Plaksin
                    Las Vegas, Nevada 89169




                                                                                                                    Nevada Bar No. 13935
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                                    Knepper & Clark LLC
                               L.L.P.




                                                      15                                                            10040 W. Cheyenne Ave.
                                                                                                                    Las Vegas, NV 89129
                                                      16                                                            Phone: (702) 825-6060
                                                      17                                                            Fax: (702) 447-8048
                                                                                                                    Email: shaina.plaksin@knepperlcark.com
                                                      18
                                                                                                                    Attorneys for Plaintiff
                                                      19

                                                      20

                                                      21                                                                    IT IS SO ORDERED:

                                                      22
                                                                                                                            __________________________
                                                      23                                                                    United
                                                                                                                            United States
                                                                                                                                   States District Court
                                                                                                                                          Magistrate     Judge
                                                                                                                                                     Judge
                                                      24                                                                           October 18, 2018
                                                                                                                            DATED: __________________
                                                      25

                                                      26   4841-9257-5096


                                                      27

                                                      28

                                                                                                             -2-
